                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             HUNTINGTON DIVISION


UNITED STATES OF AMERICA


v.                                                  Case No.: 3:21-cr-00071-02


BANABAS GANIDEKAM




                ORDER MODIFYING CONDITIONS OF RELEASE

       On June 14, 2021, at the conclusion of the detention hearing in the instant matter,

defendant was granted pretrial release. After conducting a review of the current

conditions of release on bond, and after consultation with Olivia Sanders, United States

Probation Officer, the Court has determined that the following modification is necessary.

       Accordingly, it is hereby ORDERED that defendant’s conditions of release be

modified as follows: Defendant is to remain on home detention. Defendant is

restricted to his residence at all times except for employment; education;

religious services; medical, substance abuse, or mental health treatment;

attorney visits; court appearances; court-ordered obligations; or other

activities approved in advance by the pretrial services office or supervising

officer. It is further ORDERED that all remaining general and specific conditions set

forth in the Order Setting Standard Conditions of Bond (ECF No. 34 ) shall remain in full

force and effect.
      The Clerk is requested to provide a copy of this Order to the defendant, counsel of

record, the United States Probation Department, and the United States Marshals Service.

                                        ENTERED: July 20, 2021
